DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The office action is being examined in response to the application filed by the applicant on February 12, 2019.
Claims 1-19 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Drawings
       The drawings filed on February 12, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)  because they do not include the following reference sign(s) mentioned in the description: “digital device 502D” from  ¶00103 and ¶00105, which in turn is not included in Fig. 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code as found in ¶0047, ¶0048 and ¶00154. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory category of an article of manufacture. However, Step 2A Prong 1: because the claims recites a system to receiving input from, and displaying output to, the user; …receives the plurality of criteria and said output…, and scores said output…; …then selects input according to said simulation application and according to said output…, and sends said input…, to support said simulation of said sales session; wherein a match is determined…at a close of said sales session.

These limitations, describe a system for determining and scoring a candidate based on their performance, voice and body language information to efficiently match him/her with an employer during a gamified simulation of a sales session. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activities in the form of managing personal behavior or interactions between people engaging in commercial or legal interactions by evaluating a candidate performance through a gamified simulation to determine their hiring process and match them as the best talents to ensure the best human resources and a successful employer’s business. As disclosed in the specification, this invention allows a scaled, digital solution that assesses the actual selling skills of a potential sales talent in a realistic, yet simulated environment, and is configured to match a potential sales talent or players, with potential employers based on non-biased indicators. This abstract idea can also fall as engaging in commercial or legal interactions in the form of advertising, marketing or sales activities or behaviors. Thus, it represents a certain method of organizing human activities in general by setting a simulation to test players selling skills during a sales session and test the player’s behavior and performance to satisfy the employer’s best business interests.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of a user computational device; a simulation computational device; and an Artificial Intelligence or AI server, individually and in combination, merely are used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

 As for dependent claims 2 and 12, they recite additional elements of a NLP (natural language processing) analyzer module, a rules based engine and a hardware processor and a memory, respectively, which are merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: For claim 1, merely, using a generic computer device and/or computing technologies to perform an abstract idea does not constitute significantly more and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-19, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claim 2: decomposing said output from the user computational device… determines which rule from said simulation application is invoked by said decomposed output, and selects a relevant dialog segment according to said rule; wherein said relevant dialog segment is returned…for display.
Claim 3 (directed to claim 2): a game application for simulating a non-player character (NPC) for participating in said simulated sales session; and wherein said NPC is displayed to deliver said relevant dialog segment…
Claim 4 (directed to claim 2): compares said decomposed output to said plurality of criteria and determines a score for said decomposed output according to said comparison; wherein said comparison further comprises a determination of the appropriate content in comparison to a content of said decomposed output; a determination of how and when said decomposed output was provided in the designated timeline of the simulation.
Claim 5 (directed to claim 4):  wherein said decomposed output is provided a plurality of times and wherein…determines a raw score from a combination of individually scored decomposed outputs, and from a length of time between provision of outputs and a total time elapsed during said simulation of said sales session.
Claim 6 (directed to claim 5): …analyzes transcripts of said sales session to determine a second level of scoring variables in relation to a plurality of heuristics, wherein said heuristics are selected from the group consisting of a number of filler words, a number of words provided in said decomposed output, and a number and length of pauses;… combines said raw score with said second level of scoring variables to determine a final simulation score
Claim 7(directed to claim 6): further describes the abstract idea of the AI server system and its function of receiving data to combine and determine the score to obtain the best employer match.
Claim 8 (directed to claim 7): …receives employer preference data regarding employment, and determines said match also according to said employer preference data.
Claim 9 (directed to claim 8): …receives employer information regarding interview decisions and hiring decisions, and updates said heuristics and said comparison of said decomposed output to said plurality of criteria according to said employer information.
Claim 10 (directed to claim 9): … predicts a likelihood of success of matching to the employer, according to said updated heuristics and said updated comparison.
Claim 11 (directed to claim 10): a content server for supplying content to said simulation application; wherein said dialog segments are further selected… from said content provided by said content server.
Claim 12 (directed to claim 11): to perform a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes, wherein said codes are stored on said memory, wherein said codes comprise a first set of machine codes selected from the native instruction set for receiving said output from the user computational device, a second set of machine codes selected from the native instruction set for operating the NLP analyzer module for decomposing the output from the user computational device, and a third set of machine codes selected from the native instruction set for scoring the output from the user computational device
Claim 13 (directed to claim 12): …from the native instruction set for executing said NLP analyzer module for combining a plurality of scores from a plurality of decomposed outputs, and for forming a raw score from the combined plurality of scores, and from a length of time between provision of outputs and a total time elapsed during said simulation of said sales session.
Claim 14 (directed to claim 13): …for supporting execution of functions to analyze transcripts of said sales session to determine a second level of scoring variables in relation to a plurality of heuristics, wherein the heuristics are selected from the group consisting of a number of filler words, a number of words provided in said decomposed output, and a number and length of pauses.
Claim 15 (directed to claim 14): …for combining the raw score with the second level of scoring variables to determine a final simulation score.
Claim 16 (directed to claim 15): …to perform a predefined set of basic operations in response to receiving a corresponding basic instruction…, wherein said codes are stored…,…for executing said simulation application, for simulating a sales session.
Claim 17 (directed to claim 16): …for executing said rules based engine of said simulation application, for selecting a dialog segment according to a rule.
Claim 18 (directed to claim 17): …for executing the NLP analyzer module, for determining which rule from the simulation application is invoked by the decomposed output.
Claim 19 (directed to claim 18): further describes the abstract idea of the AI server system and its candidate criteria. 
Therefore, the additional elements previously mentioned above are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim 1, 3, 5, 7-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rini (U.S. Pub No. 20180268341 A1).
Regarding claim 1: 
Rini teaches:
the system comprising a user computational device for receiving input from, and displaying output to, the user; (“Typically, network interface 27 will include radio frequency (RF) signal receivers and transmitters and/or optical (e.g., infrared) signal receivers and transmitters. The specific design and implementation of the network interface 27 can depend on the communication network(s) over which the client device 3 is intended to operate.” ¶0221; Fig 1D (3 and 27))
a simulation computational device for operating a simulation application, wherein said simulation application simulates a sales session; (“FIG. 6C shows the prescription data storage submodule 33C, describing the storage of various classes of data by the prescription storage submodule 33C directed to application classes. As shown, the submodule 33C stores at least the following datasets: (i) a competition simulation dataset including achievements earned and scoreboard data; (ii) a coaching and feedback dataset including feedback generated and coaching generated; (iii) a learning cadence/skills training dataset including course syllabi with courses that are automatically created, and courses that are created by sales managers; and (iv) a metrics and benchmarks dataset, including metrics and benchmarks for all selling skill category scores, selling intelligence scores and sales performance figures of all system users, generated within the prescription module 33 of the system of the present invention.” ¶0626; Fig 6C (33 and 33C))
 and an Al server for analyzing output from the user computational device and for providing input to the user computational device during simulation of said sales session; (“In the illustrative embodiment, client systems 3 have a GUI-based operating system, running client software applications, including web browsers, to communicate with servers in the data center 6 so that system users can remotely access, support and receive client services supported on the system network of the present invention.”  ¶0224; “Another object of the present invention is to provide a new and improved selling intelligence assessment, development and management system configured to automatically (i) process and analyze collected behavioral assessment data relating to the selling competency and selling judgment of any sales representative, (ii) generate a selling intelligence measure for the assessed sales representative, and (iii) generate a custom-personalized development plan in the form of a selling-intelligence (SI) based training course program, designed to aid in the development and improvement of the selling intelligence of the sales representative.” ¶0068; Fig 1A (3 and 6))
wherein said Al server receives the plurality of criteria and said output from the user computational device, and scores said output from the user computational device; (“The system 2 automatically produces recommendations to management for helping sales representatives to work around weaknesses and develop prescriptive reinforcements of these important selling competency skills and selling judgement skills. Significantly, based on assessments of selling competency skills and selling judgment skills, the system 2 assesses, measures and determines the selling intelligence of an individual sales representative, pre-hire or employee, as the case may be, against other sales representatives who have been assessed by the system, and this unique selling intelligence (SI) measurement is used as a unique score and indicator of the salesperson's current success in a selling situation… The system 2 can be used to address the complex recruitment challenges of any size company. For example, the system 2 can be used to assess the selling competency skills and selling judgment skills, and also the selling intelligence (SI) measure, of an entire sales team, among a variety of other critical attributes, so as to establish a view into the performance metrics of each salesperson and the company to which they belong.” ¶0204-205)
said Al server then selects input according to said simulation application and according to said output from said user computational device, and sends said input to said user computational device, to support said simulation of said sales session; (“the system user interface layer 34 supports: the assessment interface submodule 31A for supporting the generation, design and administration of assessment vehicles such as, for example, multiple choice tests, conversation-based simulations, and game-based simulations as illustrated in FIGS. 4A, 4B1, 4B2 and 4B3;” ¶0233; Figs 4A, 4B1, 4B2 and 4B3 (34 and 31A))
wherein a match is determined by said Al server at a close of said sales session (“(d) using the system to automatically analyze the selling skill category scores and selling intelligence measurements within the system database, and determine selling skill category score and selling intelligence benchmarks for the specific industry; and (e) using system to generate a certified report indicating that a particular assessed sales representative received a specific set selling skill category scores and selling intelligence measurement, against industry benchmarks, and transmitting the certified report to the sales representative or other authorized recipient.” ¶0090; “As shown, the reporting module 32 delivers the following services to leadership: (i) view individual pre-hire reports—that determine which candidates are worth hiring; (ii) view individual employee reports—determine where current employees can improve and where best to deploy them; (iii) view group reports—that show how series of users in a team or region is performing; (iv) view a company wide report—that show performance of all users in the company; and (v) view an industry wide report—that shows how the company stacks up versus other companies registered in the system.” ¶0228 Fig 2A (32))

Regarding claim 3:
Rini, as shown in the rejection above, discloses the limitations of claim 2.
Rini further teaches:
wherein said simulation application further comprises a game application for simulating a non-player character (NPC) for participating in said simulated sales session; and (“Another object of the present invention is to provide a new and improved selling intelligence assessment, development and management system supporting (i) a 3D avatar-based virtual reality (VR) gaming environment supporting simulations that challenge sales people and develop their sales skills,” ¶0059; “Another object of the present invention is to provide a new and improved method of measuring selling intelligence by immersing sales representatives in a simulated sales scenario with a 3D avatar customer, with many possible paths due to many possible combinations of action, where the sales representative must make decisions that ultimately lead to an outcome” ¶0067; Fig 4B2) Examiner note: See also ¶0106 and ¶0815 where 3-D avatar customers are also referred as virtual actors.
wherein said NPC is displayed to deliver said relevant dialog segment on said user computational device. (“FIG. 4B2 illustrates a second exemplary GUI screen supporting a conversation-based assessment, for assessing and measuring selling competency and/or selling judgment on the system network of the present invention, showing an exemplary 3D VR-based simulation involving a sales representative engaging with two other virtual actors having parts in the simulated conversation.” ¶0251; Fig 4B2)

Regarding claim 5:
Rini, as shown in the rejection above, discloses the limitations of claim 4.
Rini further teaches:
wherein said decomposed output is provided a plurality of times and wherein said Al server determines a raw score from a combination of individually scored decomposed outputs, and from a length of time between provision of outputs and a total time elapsed during said simulation of said sales session. (“Another object of the present invention is to provide a new and improved method of and system for assessing, developing, analyzing and managing sales intelligence of sales representatives, comprising the steps of (a) using a selling intelligence (SI) assessment, development and management system to (i) assess, at a first moment in time, the selling intelligence of a sales representative who is a candidate for hire by an organization at a first moment in time, (ii) produce selling skill competency and judgement skill category scores for the assessed sales representatives, (iii) process the selling skill competency and judgment category stores so as to factor a selling intelligence measurement, and (iv) store the selling skill scores and selling intelligence measurement in a system database of the system,” ¶0074; “In summary, this conversation-based scoring method produces (i) an average selling competency skill category (SCSC) score for each selling competency skill category (SCSC) being assessed at one or more decision points in the conversation, as well as (ii) an average selling judgement skill category (SJSC) score for each selling judgement skill category (SJSC) being assessed at one or more decision points in the conversation. Some conversations might be designed to contain multiple decision points configured to assess a particular selling (competency or judgement) skill category with an average score value.” ¶0415; Fig 4I) Examiner note: The skill categories are scored separately taking into account time length, as stated in ¶0409 and ¶0413.

Regarding claim 7:
Rini, as shown in the rejection above, discloses the limitations of claim 6.
Rini further teaches:
wherein said Al server receives user preference data regarding employment, and combines said user preference data and said final simulation score, to determine a match with an employer. (“In some cases, the system can be programmed with assessment vehicle types based on several possible criteria including, for example, (i) assessment preferences set by system administrators, as well as (ii) selling competency skill categories or selling judgement skill categories involved in previous prescriptions.” ¶0513; Fig 4V4) Examiner note: the selling competency skill categories or selling judgement skill categories are ruled by scores.

Regarding claim 8:
Rini, as shown in the rejection above, discloses the limitations of claim 7.
Rini further teaches:
wherein said Al server further receives employer preference data regarding employment, and determines said match also according to said employer preference data. (“As shown at Block C in FIG. 4V4, the process determines the skill categories to be assessed. At Block D, this determination can be made by analyzing prescriptions and metrics, if any exist at this stage of assessment generation, and determine the set of selling skill categories that require assessment by the system to improve the selling intelligence of the user (e.g. sales representative, pre-hire, et al).” ¶0514; Fig 4V4 (C and D))

Regarding claim 9:
Rini, as shown in the rejection above, discloses the limitations of claim 8.
Rini further teaches:
wherein said Al server receives employer information regarding interview decisions and hiring decisions, and updates said heuristics and said comparison of said decomposed output to said plurality of criteria according to said employer information. (“ “Using this automated method supported on the system of the present invention, the hiring and termination decisions of sales representatives can be supported by comparing the measured selling intelligence of the sales representative, against the group of sales representatives in the industry, with the expectation the sales representative will reach a specific sales quota at the end of a specified sales assessment period, after taking automatically-generated selling intelligence training courses based on measured selling intelligence.” ¶0724; Fig. 19) Examiner note: Under BRI, the comparison of selling intelligence measures of sales representative with the industry is being interpreted as a heuristic. See also ¶0726 - ¶0735 for more specification about the Automated-Method of Generating Reports. 

Regarding claim 10:
Rini, as shown in the rejection above, discloses the limitations of claim 9.
Rini further teaches:
wherein said Al server further predicts a likelihood of success of matching to the employer, according to said updated heuristics and said updated comparison. (“Another object of the present invention is to provide a new and improved method of and system for assessing sales representative candidates during hiring process, and generating user reports predicting sales performance using organization benchmarks based on selling intelligence assessments, comprising the steps of: …(c) using the system and the selling intelligence benchmarks to automatically compare the skill category scores and selling intelligence factored for the sales representative candidate, against the selling intelligence benchmarks, to generate a user report with selling intelligence metrics predicting the sales representative candidate's likelihood of success in sales within the organization;” ¶0075)

Regarding claim 11:
Rini, as shown in the rejection above, discloses the limitations of claim 10.
Rini further teaches:
further comprising a content server for supplying content to said simulation application; wherein said dialog segments are further selected by said Al server from said content provided by said content server. (“the system user interface layer 34 supports: the assessment interface submodule 31A for supporting the generation, design and administration of assessment vehicles such as, for example, multiple choice tests, conversation-based simulations, and game-based simulations as illustrated in FIGS. 4A, 4B1, 4B2 and 4B3;” ¶0233; Figs. 4A, 4B1, 4B2 and 4B3)

Regarding claim 16:
Rini, as shown in the rejection above, discloses the limitations of claim 15.
Rini further teaches:
wherein said simulation server further comprises a hardware processor and a memory, wherein said processor is configured to perform a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes, wherein said codes are stored on said memory, wherein said codes comprise a seventh set of machine codes selected from the native instruction set for executing said simulation application, for simulating a sales session. (“The selling intelligence assessment, development and management system 2 deployed on the system network 1 immerses salespeople in real-world selling situations and experiences using automated, scalable, 3D simulations with virtual customers, without presenting any risk to a company's brand, the sales representatives being tested, or their customers.” ¶0194; a cluster of application servers 9 for storing and executing modules of code in the many core and compositional object-oriented software modules supporting the system network of the present invention, and generating processes having a server-side and a client-side and supporting a graphical user interface (GUI) based environment available on the client-side and displayed on the client systems” ¶0210; Fig 1A (1 and 2) and Fig. 1C (9))

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 6, 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rini (U.S. Pub No. 20180268341 A1) in view of Tirumale (U.S. Pub No. 20180174055 A1).
Regarding claim 2:
Rini, as shown in the rejection above, discloses the limitations of claim 1.
Rini does not explicitly teaches the following limitations, however Tirumale teaches:
wherein said Al server further comprises an NLP (natural language processing) analyzer module for decomposing said output from the user computational device; (“The intent analysis unit 307 uses various techniques for analyzing the user-input such as speech synthesis, expression analysis, natural language processing, voice analysis, vision analysis, feature analysis, and latent semantic processing to identify the one or more parameters indicative of the intent.” ¶0071; Fig 3a (307))
wherein said simulation application comprises a rules based engine and a plurality of dialog segments; (“At step 110, the state-machine model is then traversed based on the user-input, the deduced intent, and one or more pre-stored rules to determine next state” ¶0041; Fig 1c (110)) Examiner note: Se also ¶0013.
wherein said NLP analyzer module determines which rule from said simulation application is invoked by said decomposed output, and selects a relevant dialog segment according to said rule; (“Referring to FIG. 1(d), the method 100 comprises further steps upon the termination of conversation session. Accordingly, at step 111, a set of conversation sessions from amongst a plurality of pre-stored conversation sessions is selected based on the plurality of context factors and the profile of the user.” ¶0042; Fig 1d (111))
wherein said relevant dialog segment is returned to said user computational device for display. (“Upon receiving the user-input, the response analysis unit 308 determines a response based on the user-input. The response is displayed on the output unit 303. The response analysis unit 308 determines the current state as the response” ¶0093; Fig 3b (303 and 308))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of analyzing the user’s output with Natural Language Processing (NLP) and with rules based on their responses to return a relevant dialog segment as display, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 4:
Rini, as shown in the rejection above, discloses the limitations of claim 2.
Rini does not explicitly teaches the following limitations, however Tirumale teaches:
wherein said NLP analyzer module compares said decomposed output to said plurality of criteria and determines a score for said decomposed output according to said comparison; wherein said comparison further comprises a determination of the appropriate content in comparison to a content of said decomposed output; (“In one example, the intent analysis unit 307 analyzes audio from the user-input converted to text or text from the user-input using latent semantic algorithm to extract required concept summary and compare similarity against the given concept from the script to get a percentage of similarity or dissimilarity. In another example, the intent analysis unit 307 analyzes text such as code from the user-input against expected code, standard, and output to determine similarity or dissimilarity of concept.” ¶0072; Fig 3a (307)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the percentage of similarity is being interpreted as a score for this reference.
 a determination of how and when said decomposed output was provided in the designated timeline of the simulation. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed… The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0072-73; Fig 3a (307)) Examiner note: Under BRI, the determination of how and when the output was provided in the simulation designated timeline is being interpreted as the responses’ pauses, speed and jitters, or any type of length of time taken to respond.  

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of analyzing the user’s output with Natural Language Processing (NLP) and with rules based on their responses to score them and determine their relevancy, including its timing, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 6:
Rini, as shown in the rejection above, discloses the limitations of claim 5.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said Al server analyzes transcripts of said sales session to determine a second level of scoring variables in relation to a plurality of heuristics, wherein said heuristics are selected from the group consisting of a number of filler words, a number of words provided in said decomposed output, and a number and length of pauses; wherein said Al server combines said raw score with said second level of scoring variables to determine a final simulation score. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed” ¶0072; “The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters…Upon identifying the one or more parameters, the intent analysis unit 307 assigns a predetermined weightage to each of the one or more identified parameters. Accordingly, the intent analysis unit 307 fetches a table indicative of mapping of predetermined weightage with the parameters from the content database 206. In one implementation, the table is created one time only and is generic to all conversation sessions. In another implementation, the table is created at time of creating the script and is specific to current conversation session. The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0073 Fig 3a (307)) Examiner note: Under BRI, the determination of heuristics as filler words or jitters, pauses and number of words using a predetermined weightage is being interpreted as the raw score and the second level of scoring variables is being interpreted as the predetermined weightage of each of the one or more identified parameters, while the final total score is being interpreted as their aggregation.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using a raw score and second level of scoring variables to combine and determine a total final simulation score, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 12:
Rini, as shown in the rejection above, discloses the limitations of claim 11.
Rini further teaches:
wherein said Al server further comprises a hardware processor and a memory, (“FIG. 1D shows the system architecture of an exemplary client system 3 deployed on the system network 1 supporting the many services offered by its system network servers. As shown in FIG. 1D, the client device 3 can include a memory interface 15, one or more data processors 16, I/O subsystem 17, and a systems user interface 18” ¶0220; Fig 1D (3, 15 and 16))
wherein said processor is configured to perform a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes, wherein said codes are stored on said memory, (“a cluster of application servers 9 for storing and executing modules of code in the many core and compositional object-oriented software modules supporting the system network of the present invention, and generating processes having a server-side and a client-side and supporting a graphical user interface (GUI) based environment available on the client-side and displayed on the client systems” ¶0210; “These Web-enabled client machines 3A, 3B, and 3C (e.g. desktop computers, mobile computers such as iPad, and other Internet-enabled computing devices with graphics display capabilities, etc.) can run native mobile applications and/or mobile web browser applications supported modules, supporting client-side and server-side processes on the system network 1.” ¶0211; Fig 1C (9); Figs. 3A, 3B, and 3C)
wherein said codes comprise a first set of machine codes selected from the native instruction set for receiving said output from the user computational device, (“During such off-line modes of operation, supported by native application implemented client subsystems, the system users (e.g. consumers) can also perform certain system functions (i.e. receive certain services) such as, for examples, assessments, reports and prescriptions, with the understanding that the such operations will be completed, if and as necessary, when the client system, running the native application, goes back online, i.e. restores connectivity with the system data center 6 and synchronization between all clients and system servers has automatically taken place” ¶0219; Fig 1C (6))
and a third set of machine codes selected from the native instruction set for scoring the output from the user computational device. (“During scoring operations of “selling competency” skill categories (SCSCs), each decision point in a conversation, each question in a multiple-choice question test, and each branch in a game-based simulation is (i) sorted or classified into one or more of selling-competency skill categories, defined by the skill category schema, and then (ii) scored in accordance with principles of the present invention. Details of this selling competency skill category (SCSC) schema, indexed using selling competency codes (SC#), corresponding to N number of selling competency skill categories (SCSCs), are described below.” ¶0281- 82; Fig 4E1)
Rini does not explicitly teaches modules for NLP analysis for a set of machine codes disclosed in the following limitation, however, Tirumale further teaches: 
a second set of machine codes selected from the native instruction set for operating the NLP analyzer module for decomposing the output from the user computational device, (“The intent analysis unit 307 uses various techniques for analyzing the user-input such as speech synthesis, expression analysis, natural language processing, voice analysis, vision analysis, feature analysis, and latent semantic processing to identify the one or more parameters indicative of the intent.” ¶0071; “The processing unit 501 may implement a software program, such as code generated manually (i.e., programmed).” ¶0105 Fig 3a (307); Fig 5 (501 and 508))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using NLP analyzer module for decomposing the output by using a second set of machine codes as instructions, as taught by Tirumale because “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 13:
Rini, as shown in the rejection above, discloses the limitations of claim 12.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory on said Al server further comprises a fourth set of machine codes selected from the native instruction set for executing said NLP analyzer module for combining a plurality of scores from a plurality of decomposed outputs, and for forming a raw score from the combined plurality of scores, and from a length of time between provision of outputs and a total time elapsed during said simulation of said sales session. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed” ¶0072; “The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters…Upon identifying the one or more parameters, the intent analysis unit 307 assigns a predetermined weightage to each of the one or more identified parameters. Accordingly, the intent analysis unit 307 fetches a table indicative of mapping of predetermined weightage with the parameters from the content database 206. In one implementation, the table is created one time only and is generic to all conversation sessions. In another implementation, the table is created at time of creating the script and is specific to current conversation session. The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0073 Fig 3a (307)) Examiner note: Under BRI, the determination of  how and when the output was provided in the simulation designated timeline is being interpreted as the responses’ pauses, speed and jitters, or any type of length of time taken to respond and a predetermined weightage is being interpreted as the raw score.  

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using a NLP analyzer module to evaluate individual raw scores and combine them to have a total final score, accounting total time length and duration of the outputs by using a fourth set of machine codes as instructions, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 14:
Rini, as shown in the rejection above, discloses the limitations of claim 13.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory on said Al server further comprises a fifth set of machine codes selected from the native instruction set for supporting execution of functions to analyze transcripts of said sales session to determine a second level of scoring variables in relation to a plurality of heuristics, wherein the heuristics are selected from the group consisting of a number of filler words, a number of words provided in said decomposed output, and a number and length of pauses. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed” ¶0072; “The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters…Upon identifying the one or more parameters, the intent analysis unit 307 assigns a predetermined weightage to each of the one or more identified parameters. Accordingly, the intent analysis unit 307 fetches a table indicative of mapping of predetermined weightage with the parameters from the content database 206. In one implementation, the table is created one time only and is generic to all conversation sessions. In another implementation, the table is created at time of creating the script and is specific to current conversation session. The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0073 Fig 3a (307)) Examiner note: Under BRI, the determination of how and when the output was provided in the simulation designated timeline is being interpreted as the responses’ pauses, speed and jitters, or any type of length of time taken to respond. The determination of heuristics as filler words or jitters, pauses and number of words using a predetermined weightage is being interpreted as the raw score and the second level of scoring 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using a NLP analyzer module to analyze transcripts of sale sessions outputs to determine a second level of scoring variables or factors in relation to various heuristics by using a fifth set of machine codes as instructions as another implementation, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 15:
Rini, as shown in the rejection above, discloses the limitations of claim 14.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory on said Al server further comprises a sixth set of machine codes selected from the native instruction set for combining the raw score with the second level of scoring variables to determine a final simulation score. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed” ¶0072; “The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters…Upon identifying the one or more parameters, the intent analysis unit 307 assigns a predetermined weightage to each of the one or more identified parameters. Accordingly, the intent analysis unit 307 fetches a table indicative of mapping of predetermined weightage with the parameters from the content database 206. In one implementation, the table is created one time only and is generic to all conversation sessions. In another implementation, the table is created at time of creating the script and is specific to current conversation session. The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0073 Fig 3a (307)) Examiner note: Under BRI, the determination of how and when the output was provided in the simulation designated timeline is being interpreted as the responses’ pauses, speed and jitters, or any type of length of time taken to respond. The determination of heuristics as filler words or jitters, pauses and number of words using a predetermined weightage is being interpreted as the raw score and the second level of scoring variables is being interpreted as the predetermined weightage of each of the one or more identified parameters, while the final total score is being interpreted as their aggregation.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using a NLP analyzer module to combine individual raw scores with second level of scoring variables or factors to determine final total simulation score by using a sixth set of machine codes as instructions as another implementation, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 17:
Rini, as shown in the rejection above, discloses the limitations of claim 16.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory of said simulation server further comprises an eighth set of machine codes selected from the native instruction set for executing said rules based engine of said simulation application, for selecting a dialog segment according to a rule. (“the response analysis unit 308 determines a next state or the response by traversing the state-machine model based on the user-input, the deduced intent, and one or more pre-stored rules. The one or more rules determine how the default preferences, the exception preferences, and time need to be applied to the state machine model. Examples of the rules include, but not limited to, system related rules such as interruptions and handling timeouts during wait, and user related rules such as waiting time for receiving the user-input. These rules are stored in the content database 206.” ¶0075; Fig 3a (308))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of executing rules based engine from the simulation application, for selecting a dialog segment by using a eight set of machine codes as instructions as another implementation, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 18:
Rini, as shown in the rejection above, discloses the limitations of claim 17.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory of said Al server further comprises a ninth set of machine codes selected from the native instruction set for executing the NLP analyzer module, for determining which rule from the simulation application is invoked by the decomposed output. (“At step 110, the state-machine model is then traversed based on the user-input, the deduced intent, and one or more pre-stored rules to determine next state. The next state comprises one of: a secondary question from the pre-stored script, the secondary question can be one of a follow-on question and different question; a repetition of the system-input; a resolution related to a user-query; a follow-up message; a termination message; and a repetition of the conversation session.” ¶0041; Fig 1d (110))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of executing the NLP analyzer module to invoke the rules and determine the output by using a ninth set of machine codes as instructions as another implementation, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 19:
Rini, as shown in the rejection above, discloses the limitations of claim 18.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said criteria are selected from the group consisting of skills based criteria, body language criteria, tone criteria and culture fit criteria. (“Further, the conversation session is pre-associated with a plurality of context factors and a profile of the user. Thereafter, intent of the user input is deduced. The intent is deduced based on a plurality of parameters identified from the user-input. The parameters include similarity of concept between the user-input and the system-input, sentiment of the user, emotion of the user, gesture of the user, tone of the user, body language of the user, expression of the user, code of conduct of the user, environmental factors, and a duration from said providing until receiving of the user-input from the user.” ¶0012; “In one example, the subject database 205 can include indexed questions, statements responsive to the questions, and semantic expansions of the questions and statements related to product(s)/service(s) being offered by a company. In another example, the subject database 205 can include indexed questions, statements responsive to the questions, and semantic expansions of the questions and statements related to various technologies being used by employees in an organization for performing their operations.” ¶0054; Fig 2 (201, 205)) Examiner note: The code of conduct and the use of indexed questions to ask the interviewee if they are willing to relocate, as stated in ¶0080-82 and ¶0085-

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of selecting criteria based on skills, body language, tone and culture fit, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung (U.S. Pub No. 20180253697 A1) is pertinent because it “provides apparatus, systems and methods in which a candidate assessment system assesses a job candidate's suitability for a job by applying a variety of analysis metrics to a variety of gameplay aspects recorded while the candidate plays a game.”
Polli (U.S. Pub No. 20190026681 A1) is pertinent because it is about “the systems and methods can match candidates with companies, based on the candidates' behavioral output obtained from one or more neuroscience-based tasks (or tests). The candidates' behavioral output may be compared against an employee model that is representative of an ideal employee for a specific position in the company. The plurality of neuroscience-based tasks 
Wu (U.S. Pub No. 20180150739 A1) is pertinent because its “systems and method determine emotional states of the candidate and relevance scores for one or more provided answers from the candidates. The systems and methods utilized the emotional states and relevance scores to determine the next type of question and the appropriate difficulty level for the next question to ask the candidate during an automated interview.”
Gorman (U.S. Pub No. 20130171594 A1) is pertinent because it is about “Systems and methods are provided for allowing users associated with an organization to participate in training and collaborative activities through a gamified training platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687